Case 1:20-cv-08157-GBD Document 24-9 Filed 12/23/20 Page 1 of 16




                    Exhibit 9
            Case 1:20-cv-08157-GBD Document 24-9 Filed 12/23/20 Page 2 of 16




                                VI. COORDINATION AND COOPERATION
                                           A.     International Standby Practices (ISP98):
                                                    Report of the Secretary-General
                                                   (A/CN.9/477) [Original: English]


1. At its thirty-second session in 1999, the Commission                              “ISP98 reflects a distillation of practices from a wide
considered, on the basis of a report of the Secretary-                               range of standby users—bankers, merchants, rating agen-
General,1 a request by the Director of the Institute of Inter-                       cies, corporate treasurers, credit managers, government
national Banking Law and Practice, Inc. to consider en-                              officials and banking regulators. Like the UCP for com-
dorsing for worldwide use the new Rules on International                             mercial credits, ISP98 is destined to become the standard
Standby Practices (ISP98) (letter of request of 3 March                              for the use of standbys in international transactions.”
1999 is reproduced in annex I). However, owing to the fact
that late publication of that report had prevented some                           4. By way of general background, it may be noted that
delegations from carrying out consultations, the Commis-                          the subject of documentary credits and bank guarantees has
sion felt obliged to postpone consideration of endorsement                        been a topic in which the Commission has taken an interest
until the thirty-third session in 2000.                                           since the time of its inception. The Commission endorsed
                                                                                  the 1962 version of the Uniform Customs and Practice for
2. The official text of ISP98 in English, which has been                          Documentary Credits (UCP) at its second session in 1969,2
endorsed by the International Chamber of Commerce (ICC)                           the 1974 version at its eighth session in 1975,3 the 1983
and issued as ICC publication No. 590, is reproduced in                           version at its seventeenth session in 19844 and the 1993
annex IV. Translations into Chinese, French, Russian or                           version at its twenty-seventh session in 1994.5
Spanish are reproduced in annex IV of the respective
language versions of this note. Translations into Bulgarian,                      5. In view of the close link between ISP98 and the 1995
Hebrew, Korean and Turkish have been prepared and pub-                            United Nations Convention on Independent Guarantees and
lished. Translations into German, Italian, Japanese and                           Stand-by Letters of Credit, the Secretary of the Commis-
Thai are currently being prepared.                                                sion participated in the preparation of ISP98 so as to ensure
                                                                                  consistency between these two supplementary texts. His
3.     As stated on the cover of that publication,                                prologue to the ICC publication is reproduced in annex III.
     “ISP98 fills an important gap in the market place.                           Additional information on the reasons for the preparation
     Though standby letters of credit have similarities with                      of ISP98 and about its salient features may be deduced
     commercial letters of credit and other financial instru-                     from the preface contained in annex II.
     ments, there are significant differences in scope and
     practice. Moreover, it is recognized that the ICC’s Uni-                       2
                                                                                      Report of the United Nations Commission on International Trade Law
     form Customs and Practice for Documentary Credits                            on the work of its second session, Official Records of the General Assembly,
     (UCP), which is internationally accepted for commercial                      Twenty-fourth Session, Supplement No. 18 (A/7618), para. 95.
     letters of credit, is not appropriate for all forms of
                                                                                     3
                                                                                       Report of the United Nations Commission on International Trade Law
                                                                                  on the work of its eighth session, Official Records of the General Assembly,
     standbys. A new set of Rules was required for this work-                     Thirtieth Session, Supplement No. 17 (A/10017), para. 41.
     horse of commerce and finance, which, in terms of                              4
                                                                                      Report of the United Nations Commission on International Trade Law
     value, exceeds commercial credits by a ratio of 5:1.                         on the work of its seventeenth session, Official Records of the General
                                                                                  Assembly, Thirty-ninth Session, Supplement No. 17 (A/39/17), para. 129.
   1
     A/CN.9/459. The present note largely reproduces A/CN.9/459, since at           5
                                                                                      Report of the United Nations Commission on International Trade Law
the thirty-second session of the Commission only the English and the              on the work of its twenty-seventh session, Official Records of the General
French versions of ISP98 were available.                                          Assembly, Forty-ninth Session, Supplement No. 17 (A/49/17), para. 230.




                                                                      ANNEX I

                                      Letter of Professor James E. Byrne, Director of the Institute of
                                                International Banking Law and Practice, Inc

                       I am writing to request endorsement of the International Standby Practices (ISP98) by the United
                     Nations Commission on International Trade Law.

                       These private rules of practice are intended to apply to standby letters of credit. The idea to
                     prepare such rules was conceived during the deliberations of the UNCITRAL Working Group on

                                                                            579
            Case 1:20-cv-08157-GBD Document 24-9 Filed 12/23/20 Page 3 of 16

580                      Yearbook of the United Nations Commission on International Trade Law, 2000, vol. XXXI


                    International Contract Practices which resulted in the United Nations Convention on Independent
                    Guarantees and Standby Letters of Credit (“the Convention”). These rules were deliberately formu-
                    lated to complement the Convention whose use is recommended in their Official Preface. The
                    ISP98 drafting process itself was undertaken in regular consultation with the UNCITRAL secre-
                    tariat and the Institute has used occasions to promote ISP98 as an opportunity also to promote
                    adoption of the Convention.

                       ISP98 became effective 1 January 1999. It has been endorsed by the International Financial
                    Services Association and the ICC Commission on Banking Technique and Practice, and issued as
                    ICC publication No. 590. It is currently being used and promoted by major banks which issue
                    standby letters of credit, and is expected to become the world standard within the next few years.

                       Because of the close links between ISP98 and the Convention, and due to UNCITRAL’s past
                    practice of endorsing similar rules of practice, such as UCP500 and Incoterms 1990, the Institute
                    formally requests that the Commission consider endorsement of ISP98.



                                                                 ANNEX II

                                   © 1998 Institute of International Banking Law & Practice, Inc.
                        All Rights Reserved. Reproduction of any part of this work by any means without
                                          the express written permission is prohibited.
                                Approved by the International Financial Services Association and the
                                                    ICC Banking Commission


                            PREFACE                                       A “Bid Bond/Tender Bond Standby” supports an obligation of
                                                                        the applicant to execute a contract if the applicant is awarded a
   The International Standby Practices (ISP98) reflects generally       bid.
accepted practice, custom, and usage of standby letters of credit.
It provides separate rules for standby letters of credit in the same       A “Counter Standby” supports the issuance of a separate
sense that the Uniform Customs and Practice for Documentary             standby or other undertaking by the beneficiary of the counter
Credits (UCP) and the Uniform Rules for Demand Guarantees               standby.
(URDG) do for commercial letters of credit and independent bank
guarantees.                                                               A “Financial Standby” supports an obligation to pay money,
                                                                        including any instrument evidencing an obligation to repay bor-
                                                                        rowed money.
   The formulation of standby letter of credit practices in separate
rules evidences the maturity and importance of this financial prod-        A “Direct Pay” Standby supports payment when due of an
uct. The amounts outstanding of standbys greatly exceed the out-        underlying payment obligation typically in connection with a
standing amounts of commercial letters of credit. While the             financial standby without regard to a default.
standby is associated with the United States where it originated
and where it is most widely used, it is truly an international            An “Insurance Standby” supports an insurance or reinsurance
product. Non-U.S. bank outstandings have exceeded those of U.S.         obligation of the applicant.
banks in the United States alone. Moreover, the standby is used
increasingly throughout the world.                                        A “Commercial Standby” supports the obligations of an appli-
                                                                        cant to pay for goods or services in the event of non-payment by
  Standbys are issued to support payment, when due or after             other methods.
default, of obligations based on money loaned or advanced, or
upon the occurrence or non-occurrence of another contingency.              In the past, many standbys have been issued subject to the UCP
                                                                        even though it was intended for commercial letters of credit. The
                                                                        UCP reinforced the independence and documentary character of
   For convenience, standbys are commonly classified descrip-           the standby. It also provided standards for examination and notice
tively (and without operative significance in the application of        of dishonor and a basis to resist market pressures to embrace
these Rules) based on their function in the underlying transaction      troublesome practices such as the issuance of standbys without
or other factors not necessarily related to the terms and conditions    expiration dates.
of the standby itself. For example:
                                                                           Despite these important contributions, it has long been apparent
   A “Performance Standby” supports an obligation to perform            that the UCP was not fully applicable nor appropriate for
other than to pay money, including for the purpose of covering          standbys, as is recognized in UCP 500 Article 1 which provides
losses arising from a default of the applicant in completion of the     that it applies “to the extent to which they may be applicable.”
underlying transactions.                                                Even the least complex standbys (those calling for presentation of
                                                                        a draft only) pose problems not addressed by the UCP. More
                                                                        complex standbys (those involving longer terms or automatic ex-
  An “Advance Payment Standby” supports an obligation to ac-            tensions, transfer on demand, requests that the beneficiary issue its
count for an advance payment made by the beneficiary to the             own undertaking to another, and the like) require more specialized
applicant.                                                              rules of practice. The ISP fills these needs.
            Case 1:20-cv-08157-GBD Document 24-9 Filed 12/23/20 Page 4 of 16

                                               Part Two.    Studies and reports on specific subjects                                           581


   The ISP differs from the UCP in style and approach because it             basic standby and independent guarantee law) and also with local
must receive acceptance not only from bankers and merchants, but             law, whether statutory or judicial, and to embody standby letter of
also from a broader range of those actively involved in standby              credit practice under that law. If these rules conflict with manda-
law and practice—corporate treasurers and credit managers, rating            tory law on issues such as assignment of proceeds or transfer by
agencies, government agencies and regulators, and indenture trus-            operation of law, applicable law will, of course, control. Nonethe-
tees as well as their counsel. Because standbys are often intended           less, most of these issues are rarely addressed by local law and
to be available in the event of disputes or applicant insolvency,            progressive commercial law will often look to the practice as re-
their texts are subject to a degree of scrutiny not encountered in           corded in the ISP for guidance in such situations, especially with
the commercial letter of credit context. As a result, the ISP is also        respect to cross border undertakings. As a result, it is expected that
written to provide guidance to lawyers and judges in the interpre-           the ISP will complement local law rather than conflict with it.
tation of standby practice.
                                                                                The ISP is intended to be used also in arbitration as well as
   Differences in substance result either from different practices,          judicial proceedings (such as the expert based letter of credit ar-
different problems, or the need for more precision. In addition, the         bitration system developed by the International Center for Letter
ISP proposes basic definitions should the standby permit or re-              of Credit Arbitration (ICLOCA) Rules or general commercial ICC
quire presentation of documents by electronic means. Since                   arbitration) or with alternative methods of dispute resolution. Such
standbys infrequently require presentation of negotiable docu-               a choice should be made expressly and with appropriate detail. At
ments, standby practice is currently more conducive to electronic            a minimum, it can be made in connection with the clause relating
presentations, and the ISP provides definitions and rules encour-            to ISP98, for example. This undertaking is issued subject to
aging such presentations. The development of S.W.I.F.T. message              ISP98, and all disputes arising out of it or related to it are subject
types for the ISP is anticipated.                                            to arbitration under ICLOCA Rules (1996).

   The ISP, like the UCP for commercial letters of credit, simpli-              Although translations of the ISP into other languages are envi-
fies, standardizes, and streamlines the drafting of standbys, and            sioned and will be monitored for integrity, the English text is the
provides clear and widely accepted answers to common problems.               official text of the ISP in the event of disputes.
There are basic similarities with the UCP because standby and
commercial practices are fundamentally the same. Even where the                 The ISP is the product of the work of the ISP Working Group
                                                                             under the auspices of the Institute of International Banking Law &
rules overlap, however, the ISP is more precise, stating the intent
                                                                             Practice, Inc. which interacted with hundreds of persons over a five
implied in the UCP rule, in order to make the standby more de-
pendable when a drawing or honor is questioned.                              year period, and has benefited from comments received from
                                                                             individuals, banks, and national and international associations. In
                                                                             particular, the participation of the International Financial Services
   Like the UCP and the URDG, the ISP will apply to any inde-
pendent undertaking issued subject to it. This approach avoids the           Association (formerly the USCIB) and the Ad Hoc Working Group
                                                                             under the chairmanship of Gary Collyer (which led to its endorse-
impractical and often impossible task of identifying and
                                                                             ment by the ICC Banking Commission) is gratefully recognized. In
distinguishing standbys from independent guarantees and, in many
cases, commercial letters of credit. The choice of which set of              addition, the sponsorship and support of Citibank N.A., The Chase
rules to select is, therefore, left to the parties—as it should be. One      Manhattan Bank, ABN-AMRO, Baker & McKenzie, and the Na-
                                                                             tional Law Center for Inter-American Free Trade is acknowledged.
may well choose to use the ISP for certain types of standbys, the
UCP for others, and the URDG for still others. While the ISP is              Perhaps the greatest significance of the ISP is that its creation
not intended to be used for dependent undertakings such as acces-            marks a new chapter in the collaboration between the international
                                                                             banking operations community and the legal community at an in-
sory guarantees and insurance contracts, it may be useful in some
situations in indicating that a particular undertaking which might           ternational level. In this respect, the active role played in this
otherwise be treated as dependent under local law is intended to             process by the secretariat of the United Nations Commission on
                                                                             International Trade Law has been invaluable.
be independent.
                                                                                The ISP is drafted as a set of rules intended for use in daily
   For the ISP to apply to a standby, an undertaking should be               practice. It is not intended to provide introductory information on
made subject to these Rules by including language such as (but not           standbys and their uses. While it is recognized that specific rules
limited to):                                                                 would benefit from explanatory comments, such comments are not
  This undertaking is issued subject to the International Standby            appended to the ISP because the resulting work would be too
  Practices 1998.                                                            cumbersome for daily use. Instead, introductory materials and
  or                                                                         Official Comments are available in the Official Commentary on
  Subject to ISP98.                                                          the International Standby Practices (ISP98). For further informa-
                                                                             tion on support materials and developments on the ISP and to pose
   Although the ISP can be varied by the text of a standby, it               queries, consult the ISP98 website: www.ISP98.com.
provides neutral rules acceptable in the majority of situations and
a useful starting point for negotiations in other situations. It will           To address inevitable questions, to provide for official interpre-
save parties (including banks that issue, confirm, or are benefici-          tation of the rules, and to assure their proper evolution, the Insti-
aries of standbys) considerable time and expense in negotiating              tute of International Banking Law & Practice, Inc. has created a
and drafting standby terms.                                                  Council on International Standby Practices which is representative
                                                                             of the several constituencies which have contributed to the ISP
  The ISP is designed to be compatible with the United Nations               and has charged it with the task of maintaining the integrity of the
Convention on Independent Guarantees and Stand-by Letters of                 ISP in cooperation with the Institute, the ICC Banking Commis-
Credit (which represents a useful and practical formulation of               sion, the IFSA, and various supporting organizations.

                                                        Professor James E. Byrne
                                                        Director,
James G. Barnes                                         Institute of International Banking                     Gary W. Collyer
Baker & McKenzie                                        Law & Practice, Inc.                                   Chair, ICC Ad Hoc Working
Vice Chair                                              Chair & Reporter                                       Group & Technical Adviser to
ISP Working Group                                       ISP Working Group                                      the ICC Banking Commission
      Case 1:20-cv-08157-GBD Document 24-9 Filed 12/23/20 Page 5 of 16

582            Yearbook of the United Nations Commission on International Trade Law, 2000, vol. XXXI


                                                      ANNEX III

                                                      PROLOGUE

                                           By Gerold Herrmann, Secretary

                     United Nations Commission on International Trade Law (UNCITRAL)


             It was an extremely interesting and enriching experience for me to assist in drafting ISP98. This
          participation allowed me to witness (and now bear witness to) the very thorough and pragmatic
          drafting process in a superbly selected group, with representatives of all interested sectors actively
          involved in standby letter of credit practice such as: bankers, especially those responsible for letter
          of credit operations and global trade transactions, bank counsel, attorneys, academics, regulators,
          government officials, corporate treasurers, and likely influential beneficiaries. The treasure trove of
          experience and expertise and the diversity of interests and perspectives proved invaluable in deter-
          mining—as was continuously done by examining concrete practical examples—whether on a given
          issue an operational rule would be desirable and useful and, if so, which solution would work best
          and reflect good practice.

             Continued participation in the preparatory work has also convinced me—as, 1 am sure, it would
          have anyone else—of the special characteristics of standbys at the operational level of practical
          detail and usage. Their special features, in my view, not only justify but also necessitate special
          contractual rules designed for standbys. As the constant comparison with the UCP clearly revealed,
          quite a few UCP Articles are inappropriate for standbys and quite a few issues of paramount
          importance in standby practice are not addressed at all in the UCP. While a similar disparity in
          practice exists between the standby and the independent guarantee (the bank or demand guarantee
          European style), this seems particularly, if not exclusively, true for those types of actual use (e.g.
          financial standby, direct-pay standby) hitherto found only extremely rarely in guarantee practice.
          For this and other reasons, including firmness of the undertaking, 1 would not be surprised to see
          not only standbys but also some demand guarantees issued subject to ISP98.

             For a professional unifier of law, participation in the preparatory work was particularly satisfying
          because of its interconnection with other harmonization and reform efforts. In addition to the
          concordance with revised Article 5 UCC (the letter-of-credit law of the homeland of the standby)
          and the similarly close contact (and personal overlap) with the 1993 UCP revision task force, 1 am
          referring in particular to UNCITRAL’s work which culminated in the adoption in 1995 by the
          General Assembly of the “United Nations Convention on Independent Guarantees and Stand-by
          Letters of Credit.” The idea of preparing special operational rules for standbys was born during the
          extensive debates comparing national laws as well as the two instruments to be married by that
          Convention. Since bride and groom were presented there in all facets and critically scrutinized by
          their future in-laws, UNCITRAL’s travaux preparatoires make for highly informative reading (as
          will future abstracts of court decisions to be published in UNCITRAL’s case collection system
          called CLOUT; homepage: www.un.or.at/uncitral). It was gratifying to see the group preparing
          ISP98 refer continuously to the UNCITRAL Convention in order to ensure complete consistency.
          I must admit to special gratification by overhearing one of the world’s leading letter of credit
          expert’s remark to his banking colleague: “The more I look at this UN Convention, the more I really
          like it.”

             The above coordination or cooperation in the universal harmonization and modernization efforts
          is welcome and in fact crucial because of the (often neglected or ignored) interdependence between
          the two very different levels of legal norms: the contractual level, where such sets of rules like
          ISP98, UCP 500, or URDG become effective by agreement of the individual parties, and the
          statutory level, where internationally elaborated law like the UN Convention or domestic law (e.g.
          Art. 5 UCC) recognize and give full effect to the exercise of that party autonomy and regulate
          certain issues that can effectively be settled only at that level (e.g. standards of fraud exception,
          injunctive relief and other court matters). Therefore, ISP98 and the Convention supplement each
          other in an ideal manner and together lay the necessary basis for a smooth functioning of standby
          practice worldwide.
               Case 1:20-cv-08157-GBD Document 24-9 Filed 12/23/20 Page 6 of 16

                                                 Part Two.   Studies and reports on specific subjects                                            583


                                                                    ANNEX IV

                                         © 1998 Institute of International Banking Law & Practice, Inc.
                           All Rights Reserved. Reproduction of any part of this work by any means without
                                             the express written permission is prohibited.
                                      Approved by the International Financial Services Association and the
                                                          ICC Banking Commission




                 RULE 1:     GENERAL PROVISIONS                               1.05 Exclusion of matters related to due issuance and
                                                                                   fraudulent or abusive drawing
          Scope, application, definitions, and interpretation
                            of these Rules                                      These Rules do not define or otherwise provide for:
                                                                                (a)     power or authority to issue a standby;
1.01      Scope and application                                                  (b) formal requirements for execution of a standby (e.g. a
   (a) These Rules are intended to be applied to standby letters              signed writing); or
of credit (including performance, financial, and direct pay standby              (c)    defenses to honour based on fraud, abuse, or similar mat-
letters of credit).                                                           ters.
   (b) A standby letter of credit or other similar undertaking,                 These matters are left to applicable law.
however named or described, whether for domestic or inter-
national use, may be made subject to these Rules by express
reference to them.
                                                                                                        General principles
 (c) An undertaking subject to these Rules may expressly
modify or exclude their application.                                          1.06 Nature of standbys
   (d) An undertaking subject to these Rules is hereinafter re-
ferred to as a “standby”.                                                       (a) A standby is an irrevocable, independent, documentary,
                                                                              and binding undertaking when issued and need not so state.
1.02      Relationship to law and other Rules                                   (b) Because a standby is irrevocable, an issuer’s obligations
                                                                              under a standby cannot be amended or cancelled by the issuer
  (a) These Rules supplement the applicable law to the extent                 except as provided in the standby or as consented to by the person
not prohibited by that law.                                                   against whom the amendment or cancellation is asserted.
   (b) These Rules supersede conflicting provisions in any other                 (c) Because a standby is independent, the enforceability of an
rules of practice to which a standby letter of credit is also made            issuer’s obligations under a standby does not depend on:
subject.
                                                                                        ii(i)   the issuer’s right or ability to obtain reimbursement
1.03      Interpretative principles                                                             from the applicant;
                                                                                        i(ii)   the beneficiary’s right to obtain payment from the
   These Rules shall be interpreted as mercantile usage with regard                             applicant;
for:                                                                                    (iii)   a reference in the standby to any reimbursement
   (a) integrity of standbys as reliable and efficient undertakings                             agreement or underlying transaction; or
to pay;                                                                                 (iv)    the issuer’s knowledge of performance or breach of
   (b) practice and terminology of banks and businesses in day-                                 any reimbursement agreement or underlying trans-
to-day transactions;                                                                            action.
  (c) consistency within the worldwide system of banking                        (d) Because a standby is documentary, an issuer’s obligations
operations and commerce; and                                                  depend on the presentation of documents and an examination of
                                                                              required documents on their face.
   (d)     worldwide uniformity in their interpretation and applica-
tion.                                                                            (e) Because a standby or amendment is binding when issued,
                                                                              it is enforceable against an issuer whether or not the applicant
1.04      Effect of the Rules                                                 authorized its issuance, the issuer received a fee, or the beneficiary
                                                                              received or relied on the standby or the amendment.
   Unless the context otherwise requires, or unless expressly modi-
fied or excluded, these Rules apply as terms and conditions incor-            1.07     Independence of the issuer-beneficiary relationship
porated into a standby, confirmation, advice, nomination, amend-
ment, transfer, request for issuance, or other agreement of:                    An issuer’s obligations toward the beneficiary are not affected
                                                                              by the issuer’s rights and obligations toward the applicant under
  ii(i)     the issuer;                                                       any applicable agreement, practice, or law.
  i(ii)     the beneficiary to the extent it uses the standby;
  (iii)     any advisor;                                                      1.08     Limits to responsibilities
  (iv)      any confirmer;
                                                                                An issuer is not responsible for:
  i(v)      any person nominated in the standby who acts or agrees
            to act; and                                                         (a)     performance or breach of any underlying transaction;
  (vi)      the applicant who authorizes issuance of the standby or             (b) accuracy, genuineness, or effect of any document pre-
            otherwise agrees to the application of these Rules.               sented under the standby;
            Case 1:20-cv-08157-GBD Document 24-9 Filed 12/23/20 Page 7 of 16

584                       Yearbook of the United Nations Commission on International Trade Law, 2000, vol. XXXI


  (c) action or omission of others even if the other person is             “Assignment of Proceeds”—Rule 6.06
chosen by the issuer or nominated person; or
                                                                           “Automatic amendment”—Rule 2.06(a)
   (d) observance of law or practice other than that chosen in the
standby or applicable at the place of issuance.                            “Copy”—Rule 4.15(d)

                                                                           “Cover instructions”—Rule 5.08
                            Terminology
                                                                           “Honour”—Rule 2.01
1.09 Defined terms
                                                                           “Issuer”—Rule 2.01
  In addition to the meanings given in standard banking practice
and applicable law, the following terms have or include the mean-          “Multiple presentations”—Rule 3.08(b)
ings indicated below:
                                                                           “Nominated person”—Rule 2.04
  (a)   Definitions                                                        “Non-documentary conditions”—Rule 4.11
   “Applicant” is a person who applies for issuance of a standby
or for whose account it is issued, and includes (i) a person apply-        “Original”—Rule 4.15(b) and (c)
ing in its own name but for the account of another person or (ii)
                                                                           “Partial drawing”—Rule 3.08(a)
an issuer acting for its own account.
                                                                           “Standby”—Rule 1.01(d)
  “Beneficiary” is a named person who is entitled to draw under
a standby. See Rule 1.11(c)(ii).                                           “Transfer”—Rule 6.01
   “Business day” means a day on which the place of business at            “Transferee beneficiary”—Rule 1.11(c)(ii)
which the relevant act is to be performed is regularly open; and
“Banking day” means a day on which the relevant bank is regu-              “Transfer by operation of law”—Rule 6.11
larly open at the place at which the relevant act is to be performed.

  “Confirmer” is a person who, upon an issuer’s nomination to do           (c)   Electronic presentations
so, adds to the issuer’s undertaking its own undertaking to honour          The following terms in a standby providing for or permitting
a standby. See Rule 1.11(c)(i).                                          electronic presentation shall have the following meanings unless
                                                                         the context otherwise requires:
  “Demand” means, depending on the context, either a request to
honour a standby or a document that makes such request.                  “Electronic record” means:
   “Document” means a draft, demand, document of title, invest-            ii(i) a record (information that is inscribed on a tangible
ment security, invoice, certificate of default, or any other represen-            medium or that is stored in an electronic or other medium
tation of fact, law, right, or opinion, that upon presentation                    and is retrievable in perceivable form);
(whether in a paper or electronic medium), is capable of being             i(ii) communicated by electronic means to a system for re-
examined for compliance with the terms and conditions of a                        ceiving, storing, re-transmitting, or otherwise processing
standby.                                                                          information (data, text, images, sounds, codes, computer
                                                                                  programs, software, databases, and the like); and
  “Drawing” means, depending on the context, either a demand               (iii) capable of being authenticated and then examined for
presented or a demand honoured.                                                   compliance with the terms and conditions of the standby.

   “Expiration date” means the latest day for a complying presen-        “Authenticate” means to verify an electronic record by generally
tation provided in a standby.                                            accepted procedure or methodology in commercial practice:
                                                                           i(i) the identity of a sender or source, and
   “Person” includes a natural person, partnership, corporation,           (ii) the integrity of or errors in the transmission of informa-
limited liability company, government agency, bank, trustee, and                 tion content.
any other legal or commercial association or entity.
                                                                            The criteria for assessing the integrity of information in an elec-
  “Presentation” means, depending on the context, either the act         tronic record is whether the information has remained complete
of delivering documents for examination under a standby or the           and unaltered, apart from the addition of any endorsement and any
documents so delivered.                                                  change which arises in the normal course of communication, stor-
                                                                         age, and display.
  “Presenter” is a person who makes a presentation as or on be-
half of a beneficiary or nominated person.                               “Electronic signature” means letters, characters, numbers, or other
                                                                         symbols in electronic form, attached to or logically associated
  “Signature” includes any symbol executed or adopted by a per-          with an electronic record that are executed or adopted by a party
son with a present intent to authenticate a document.                    with present intent to authenticate an electronic record.
  (b)   Cross references                                                 “Receipt” occurs when:
  “Amendment”—Rule 2.06                                                    (i)   an electronic record enters in a form capable of being
                                                                                 processed by the information system designated in the
  “Advice”—Rule 2.05                                                             standby, or
                                                                           (ii) an issuer retrieves an electronic record sent to an infor-
  “Approximately” (“About” or “Circa”)—Rule 3.08(f)                              mation system other than that designated by the issuer.
                Case 1:20-cv-08157-GBD Document 24-9 Filed 12/23/20 Page 8 of 16

                                                Part Two.    Studies and reports on specific subjects                                           585


1.10 Redundant or otherwise undesirable terms                                         (iii)   Addition of the term “expressly” or “clearly” to the
                                                                                              phrase “unless a standby otherwise states” or the
  (a)    A standby should not or need not state that it is:                                   like emphasizes that the rule should be excluded or
         ii(i)   unconditional or abstract (if it does, it signifies                          modified only by wording in the standby that is
                 merely that payment under it is conditioned solely                           specific and unambiguous; and
                 on presentation of specified documents);                             (iv)    While the effect of all of these Rules may be varied
         i(ii)   absolute (if it does, it signifies merely that it is                         by the text of the standby, variations of the effect
                 irrevocable);                                                                of some of these Rules may disqualify the standby
         (iii)   primary (if it does, it signifies merely that it is the                      as an independent undertaking under applicable
                 independent obligation of the issuer);                                       law.
         (iv)    payable from the issuer’s own funds (if it does, it            (e) The phrase “stated in the standby” or the like refers to the
                 signifies merely that payment under it does not              actual text of a standby (whether as issued or effectively amended)
                 depend on the availability of applicant funds and is         whereas the phrase “provided in the standby” or the like refers to
                 made to satisfy the issuer’s own independent obli-           both the text of the standby and these Rules as incorporated.
                 gation);
         i(v)    clean or payable on demand (if it does, it signifies
                 merely that it is payable upon presentation of a
                 written demand or other documents specified in the                               RULE 2:     OBLIGATIONS
                 standby).
  (b) A standby should not use the term “and/or” (if it does it               2.01 Undertaking to honour by issuer and any confirmer
means either or both).                                                             to beneficiary
  (c)    The following terms have no single accepted meaning:                   (a) An issuer undertakes to the beneficiary to honour a pres-
         i(i)    and shall be disregarded:                                    entation that appears on its face to comply with the terms and
                                                                              conditions of the standby in accordance with these Rules supple-
                 “callable”,
                                                                              mented by standard standby practice.
                 “divisible”,
                                                                                (b) An issuer honours a complying presentation made to it by
                 “fractionable”,
                                                                              paying the amount demanded of it at sight, unless the standby
                 “indivisible”, and                                           provides for honour:
                 “transmissible”.
                                                                                      ii(i)   by acceptance of a draft drawn by the beneficiary
         (ii)    and shall be disregarded unless their context gives                          on the issuer, in which case the issuer honours by:
                 them meaning:
                                                                                              (a) timely accepting the draft; and
                 “assignable”,
                                                                                              (b) thereafter paying the holder of the draft on
                 “evergreen”,                                                                 presentation of the accepted draft on or after its
                 “reinstate”, and                                                             maturity.
                 “revolving”.                                                         i(ii)   by deferred payment of a demand made by the ben-
                                                                                              eficiary on the issuer, in which case the issuer
1.11    Interpretation of these Rules                                                         honours by:
  (a) These Rules are to be interpreted in the context of appli-                              (a) timely incurring a deferred payment obliga-
cable standard practice.                                                                      tion; and
   (b) In these Rules, “standby letter of credit” refers to the type                          (b) thereafter paying at maturity.
of independent undertaking for which these Rules were intended,                       (iii)   by negotiation, in which case the issuer honours by
whereas “standby” refers to an undertaking subjected to these                                 paying the amount demanded at sight without re-
Rules.                                                                                        course.
  (c)    Unless the context otherwise requires:                                 (c) An issuer acts in a timely manner if it pays at sight, ac-
                                                                              cepts a draft, or undertakes a deferred payment obligation (or if it
         ii(i)   “Issuer” includes a “confirmer” as if the confirmer          gives notice of dishonour) within the time permitted for examining
                 were a separate issuer and its confirmation were a           the presentation and giving notice of dishonour.
                 separate standby issued for the account of the is-
                 suer;                                                          (d)   ii(i)   A confirmer undertakes to honour a complying
         i(ii)   “Beneficiary” includes a person to whom the                                  presentation made to it by paying the amount de-
                 named beneficiary has effectively transferred draw-                          manded of it at sight or, if the standby so states, by
                 ing rights (“transferee beneficiary”);                                       another method of honour consistent with the issu-
                                                                                              er’s undertaking.
         (iii)   “Including” means “including but not limited to”;
                                                                                      i(ii)   If the confirmation permits presentation to the is-
         (iv)    “A or B” means “A or B or both”; “either A or B”                             suer, then the confirmer undertakes also to honour
                 means “A or B, but not both”; and “A and B”                                  upon the issuer’s wrongful dishonour by perform-
                 means “both A and B”;                                                        ing as if the presentation had been made to the
         i(v)    Words in the singular number include the plural,                             confirmer.
                 and in the plural include the singular; and                          (iii)   If the standby permits presentation to the
         (vi)    Words of the neuter gender include any gender.                               confirmer, then the issuer undertakes also to honour
  (d)    ii(i)   Use of the phrase “unless a standby otherwise                                upon the confirmer’s wrongful dishonour by per-
                 states” or the like in a rule emphasizes that the text                       forming as if the presentation had been made to the
                 of the standby controls over the rule;                                       issuer.
         i(ii)   Absence of such a phrase in other rules does not                (e) An issuer honours by paying in immediately available
                 imply that other rules have priority over the text of        funds in the currency designated in the standby unless the standby
                 the standby;                                                 states it is payable by:
               Case 1:20-cv-08157-GBD Document 24-9 Filed 12/23/20 Page 9 of 16

586                       Yearbook of the United Nations Commission on International Trade Law, 2000, vol. XXXI


        i(i)    payment of a monetary unit of account, in which                 (iii)   an amendment does not require the applicant’s con-
                case the undertaking is to pay in that unit of ac-                      sent to be binding on the issuer, the confirmer, or
                count; or                                                               the beneficiary.
        (ii)    delivery of other items of value, in which case the       (d) Consent to only part of an amendment is a rejection of the
                undertaking is to deliver those items.                  entire amendment.
2.02 Obligation of different branches, agencies, or                     2.07 Routing of amendments
     other offices
                                                                          (a) An issuer using another person to advise a standby must
  For the purposes of these Rules, an issuer’s branch, agency, or       advise all amendments to that person.
other office acting or undertaking to act under a standby in a
capacity other than as issuer is obligated in that capacity only and       (b) An amendment or cancellation of a standby does not af-
shall be treated as a different person.                                 fect the issuer’s obligation to a nominated person that has acted
                                                                        within the scope of its nomination before receipt of notice of the
                                                                        amendment or cancellation.
2.03 Conditions to issuance
                                                                           (c) Non-extension of an automatically extendable (renewable)
   A standby is issued when it leaves an issuer’s control unless it     standby does not affect an issuer’s obligation to a nominated per-
clearly specifies that it is not then “issued” or “enforceable”.        son who has acted within the scope of its nomination before re-
Statements that a standby is not “available”, “operative”, “effec-      ceipt of a notice of non-extension.
tive”, or the like do not affect its irrevocable and binding nature
at the time it leaves the issuer’s control.

2.04 Nomination                                                                            RULE 3:    PRESENTATION

  (a) A standby may nominate a person to advise, receive a              3.01 Complying presentation under a standby
presentation, effect a transfer, confirm, pay, negotiate, incur a
deferred payment obligation, or accept a draft.                            A standby should indicate the time, place and location within
  (b) Nomination does not obligate the nominated person to act          that place, person to whom, and medium in which presentation
except to the extent that the nominated person undertakes to act.       should be made. If so, presentation must be so made in order to
                                                                        comply. To the extent that a standby does not so indicate, presen-
  (c) A nominated person is not authorized to bind the person           tation must be made in accordance with these Rules in order to be
making the nomination.                                                  complying.

2.05 Advice of standby or amendment                                     3.02 What constitutes a presentation?
  (a)   Unless an advice states otherwise, it signifies that:              The receipt of a document required by and presented under a
        i(i)    the advisor has checked the apparent authenticity of    standby constitutes a presentation requiring examination for com-
                the advised message in accordance with standard         pliance with the terms and conditions of the standby even if not
                letter of credit practice; and                          all of the required documents have been presented.
        (ii)    the advice accurately reflects what has been re-
                ceived.                                                 3.03 Identification of standby
  (b) A person who is requested to advise a standby and decides           (a) A presentation must identify the standby under which the
not to do so should notify the requesting party.                        presentation is made.
                                                                           (b) A presentation may identify the standby by stating the
2.06 When an amendment is authorized and binding                        complete reference number of the standby and the name and loca-
   (a) If a standby expressly states that it is subject to “automatic   tion of the issuer or by attaching the original or a copy of the
amendment” by an increase or decrease in the amount available,          standby.
an extension of the expiration date, or the like, the amendment is         (c) If the issuer cannot determine from the face of a document
effective automatically without any further notification or consent     received that it should be processed under a standby or cannot
beyond that expressly provided for in the standby. (Such an             identify the standby to which it relates, presentation is deemed to
amendment may also be referred to as becoming effective “with-          have been made on the date of identification.
out amendment”.)
  (b) If there is no provision for automatic amendment, an              3.04 Where and to whom complying presentation made?
amendment binds:                                                          (a) To comply, a presentation must be made at the place and
        i(i)    the issuer when it leaves the issuer’s control; and     any location at that place indicated in the standby or provided in
        (ii)    the confirmer when it leaves the confirmer’s con-       these Rules.
                trol, unless the confirmer indicates that it does not      (b) If no place of presentation to the issuer is indicated in the
                confirm the amendment.                                  standby, presentation to the issuer must be made at the place of
  (c)   If there is no provision for automatic amendment:               business from which the standby was issued.
        i(i)    the beneficiary must consent to the amendment for          (c) If a standby is confirmed, but no place for presentation is
                it to be binding;                                       indicated in the confirmation, presentation for the purpose of ob-
        (ii)    the beneficiary’s consent must be made by an ex-        ligating the confirmer (and the issuer) must be made at the place
                press communication to the person advising the          of business of the confirmer from which the confirmation was
                amendment unless the beneficiary presents docu-         issued or to the issuer.
                ments which comply with the standby as amended            (d) If no location at a place of presentation is indicated (such
                and which would not comply with the standby prior       as department, floor, room, station, mail stop, post office box, or
                to such amendment; and                                  other location), presentation may be made to:
           Case 1:20-cv-08157-GBD Document 24-9 Filed 12/23/20 Page 10 of 16

                                             Part Two.   Studies and reports on specific subjects                                          587


        ii(i)   the general postal address indicated in the standby;         (e) If a demand exceeds the amount available under the
        i(ii)   any location at the place designated to receive de-       standby, the drawing is discrepant. Any document other than the
                liveries of mail or documents; or                         demand stating an amount in excess of the amount demanded is
        (iii)   any person at the place of presentation actually or       not discrepant for that reason.
                apparently authorized to receive it.                        (f) Use of “approximately”, “about”, “circa”, or a similar
                                                                          word permits a tolerance not to exceed 10 per cent more or 10 per
3.05 When timely presentation made?                                       cent less of the amount to which such word refers.

  (a) A presentation is timely if made at any time after issuance         3.09 Extend or pay
and before expiry on the expiration date.
                                                                               A beneficiary’s request to extend the expiration date of the
  (b) A presentation made after the close of business at the              standby or, alternatively, to pay the amount available under it:
place of presentation is deemed to have been made on the next
business day.                                                                (a) is a presentation demanding payment under the standby,
                                                                          to be examined as such in accordance with these Rules; and
3.06 Complying medium of presentation                                       (b)   implies that the beneficiary:
                                                                                  ii(i) consents to the amendment to extend the expiry
  (a) To comply, a document must be presented in the medium                             date to the date requested;
indicated in the standby.                                                         i(ii) requests the issuer to exercise its discretion to seek
  (b) Where no medium is indicated, to comply a document                                the approval of the applicant and to issue that
must be presented as a paper document, unless only a demand is                          amendment;
required, in which case:                                                          (iii) upon issuance of that amendment, retracts its de-
        i(i)    a demand that is presented via S.W.I.F.T., tested                       mand for payment; and
                telex, or other similar authenticated means by a                  (iv) consents to the maximum time available under
                beneficiary that is a S.W.I.F.T. participant or a                       these Rules for examination and notice of dis-
                bank complies; otherwise                                                honour.
        (ii)    a demand that is not presented as a paper document
                does not comply unless the issuer permits, in its         3.10 No notice of receipt of presentation
                sole discretion, the use of that medium.                       An issuer is not required to notify the applicant of receipt of
  (c) A document is not presented as a paper document if it is            a presentation under the standby.
communicated by electronic means even if the issuer or nominated
person receiving it generates a paper document from it.                   3.11 Issuer waiver and applicant consent to waiver
   (d) Where presentation in an electronic medium is indicated,                of presentation rules
to comply a document must be presented as an electronic record                 In addition to other discretionary provisions in a standby or
capable of being authenticated by the issuer or nominated person          these Rules, an issuer may, in its sole discretion, without notice to
to whom it is presented.                                                  or consent of the applicant and without effect on the applicant’s
                                                                          obligations to the issuer, waive:
3.07 Separateness of each presentation                                       (a) the following Rules and any similar terms stated in the
                                                                          standby which are primarily for the issuer’s benefit or operational
  (a) Making a non-complying presentation, withdrawing a
presentation, or failing to make any one of a number of scheduled         convenience:
or permitted presentations does not waive or otherwise prejudice                  ii(i) treatment of documents received, at the request of
the right to make another timely presentation or a timely re-pres-                      the presenter, as having been presented at a later
entation whether or not the standby prohibits partial or multiple                       date (Rule 3.02);
drawings or presentations.                                                        i(ii) identification of a presentation to the standby under
  (b) Wrongful dishonour of a complying presentation does not                           which it is presented (Rule 3.03(a));
constitute dishonour of any other presentation under a standby or                 (iii) where and to whom presentation is made (Rule
repudiation of the standby.                                                             3.04(b), (c), and (d)), except the country of presen-
                                                                                        tation stated in the standby; or
   (c) Honour of a non-complying presentation, with or without
                                                                                  (iv) treatment of a presentation made after the close of
notice of its non-compliance, does not waive requirements of a
standby for other presentations.                                                        business as if it were made on the next business
                                                                                        day (Rule 3.05(b)).
3.08 Partial drawing and multiple presentations; amount                      (b) the following Rule but not similar terms stated in the
     of drawings                                                          standby:
                                                                                  i(i) a required document dated after the date of its
  (a) A presentation may be made for less than the full amount                         stated presentation (Rule 4.06); or
available (“partial drawing”).                                                    (ii) the requirement that a document issued by the
  (b) More than one presentation (“multiple presentations”)                            beneficiary be in the language of the standby
may be made.                                                                           (Rule 4.04).
  (c) The statement “partial drawings prohibited” or a similar               (c) the following Rule relating to the operational integrity of
expression means that a presentation must be for the full amount          the standby only in so far as the bank is in fact dealing with the
available.                                                                true beneficiary:
  (d) The statement “multiple drawings prohibited” or a similar                          acceptance of a demand in an electronic medium
expression means that only one presentation may be made                                  (Rule 3.06(b)).
and honoured but that it may be for less than the full amount             Waiver by the confirmer requires the consent of the issuer with
available.                                                                respect to paragraphs (b) and (c) of this Rule.
           Case 1:20-cv-08157-GBD Document 24-9 Filed 12/23/20 Page 11 of 16

588                       Yearbook of the United Nations Commission on International Trade Law, 2000, vol. XXXI


3.12 Original standby lost, stolen, mutilated, or destroyed              4.03 Examination for inconsistency
   (a) If an original standby is lost, stolen, mutilated, or de-           An issuer or nominated person is required to examine docu-
stroyed, the issuer need not replace it or waive any requirement         ments for inconsistency with each other only to the extent pro-
that the original be presented under the standby.                        vided in the standby.
   (b) If the issuer agrees to replace an original standby or to         4.04 Language of documents
waive a requirement for its presentation, it may provide a replace-
ment or copy to the beneficiary without affecting the applicant’s           The language of all documents issued by the beneficiary is to be
obligations to the issuer to reimburse, but, if it does so, the issuer   that of the standby.
must mark the replacement or copy as such. The issuer may, in its
sole discretion, require indemnities satisfactory to it from the ben-    4.05 Issuer of documents
eficiary and assurances from nominated persons that no payment
has been made.                                                              Any required document must be issued by the beneficiary un-
                                                                         less the standby indicates that the document is to be issued by a
                                                                         third person or the document is of a type that standard standby
                      Closure on expiry date                             practice requires to be issued by a third person.
3.13 Expiration date on a non-business day                               4.06 Date of documents
   (a) If the last day for presentation stated in a standby                 The issuance date of a required document may be earlier but not
(whether stated to be the expiration date or the date by which           later than the date of its presentation.
documents must be received) is not a business day of the issuer or
nominated person where presentation is to be made, then presen-          4.07 Required signature on a document
tation made there on the first following business day shall be
deemed timely.                                                              (a) A required document need not be signed unless the
                                                                         standby indicates that the document must be signed or the docu-
 (b) A nominated person to whom such a presentation is made              ment is of a type that standard standby practice requires be signed.
must so notify the issuer.
                                                                           (b) A required signature may be made in any manner that
3.14 Closure on a business day and authorization of another              corresponds to the medium in which the signed document is pre-
     reasonable place for presentation                                   sented.
                                                                           (c)    Unless a standby specifies:
   (a) If on the last business day for presentation the place for
presentation stated in a standby is for any reason closed and pres-               i(i) the name of a person who must sign a document,
entation is not timely made because of the closure, then the last                       any signature or authentication will be regarded as
day for presentation is automatically extended to the day occurring                     a complying signature.
thirty calendar days after the place for presentation re-opens for                (ii) the status of a person who must sign, no indication
business, unless the standby otherwise provides.                                        of status is necessary.
   (b) Upon or in anticipation of closure of the place of presen-
                                                                           (d)    If a standby specifies that a signature must be made by:
tation, an issuer may authorize another reasonable place for pres-
entation in the standby or in a communication received by the                     ii(i) a named natural person without requiring that the
beneficiary. If it does so, then                                                         signer’s status be identified, a signature complies
                                                                                         that appears to be that of the named person;
         i(i) presentation must be made at that reasonable place;
                and                                                               i(ii) a named legal person or government agency with-
                                                                                         out identifying who is to sign on its behalf or its
         (ii) if the communication is received fewer than thirty
                                                                                         status, any signature complies that appears to have
                calendar days before the last day for presentation                       been made on behalf of the named legal person or
                and for that reason presentation is not timely made,
                                                                                         government agency; or
                the last day for presentation is automatically ex-
                tended to the day occurring thirty calendar days                  (iii) a named natural person, legal person, or govern-
                after the last day for presentation.                                     ment agency requiring the status of the signer be
                                                                                         indicated, a signature complies which appears to be
                                                                                         that of the named natural person, legal person, or
                   RULE 4:     EXAMINATION                                               government agency and indicates its status.

4.01 Examination for compliance                                          4.08 Demand document implied

   (a) Demands for honour of a standby must comply with the                If a standby does not specify any required document, it will still
terms and conditions of the standby.                                     be deemed to require a documentary demand for payment.
   (b) Whether a presentation appears to comply is determined            4.09    Identical wording and quotation marks
by examining the presentation on its face against the terms and
conditions stated in the standby as interpreted and supplemented           If a standby requires:
by these Rules which are to be read in the context of standard             (a) a statement without specifying precise wording, then the
standby practice.                                                        wording in the document presented must appear to convey the
                                                                         same meaning as that required by the standby;
4.02 Non-examination of extraneous documents
                                                                            (b) specified wording by the use of quotation marks, blocked
  Documents presented which are not required by the standby              wording, or an attached exhibit or form, the typographical errors
need not be examined and, in any event, shall be disregarded for         in spelling, punctuation, spacing, or the like that are apparent
purposes of determining compliance of the presentation. They may         when read in context are not required to be duplicated and blank
without responsibility be returned to the presenter or passed on         lines or spaces for data may be completed in any manner not
with the other documents presented.                                      inconsistent with the standby; or
           Case 1:20-cv-08157-GBD Document 24-9 Filed 12/23/20 Page 12 of 16

                                              Part Two.   Studies and reports on specific subjects                                          589


  (c) specified wording by the use of quotation marks, blocked             4.13 No responsibility to identify beneficiary
wording, or an attached exhibit or form, and also provides that the
specified wording be “exact” or “identical”, then the wording in              Except to the extent that a standby requires presentation of an
the documents presented must duplicate the specified wording,              electronic record:
including typographical errors in spelling, punctuation, spacing           (a)     a person honouring a presentation has No obligation to the
and the like, as well as blank lines and spaces for data must be           applicant to ascertain the identity of any person making a presen-
exactly reproduced.                                                        tation or any assignee of proceeds;

4.10 Applicant approval                                                       (b) payment to a named beneficiary, transferee, an acknowl-
                                                                           edged assignee, successor by operation of law, to an account or
   A standby should not specify that a required document be is-            account number stated in the standby or in a cover instruction
sued, signed, or counter-signed by the applicant. However, if the          from the beneficiary or nominated person fulfils the obligation
standby includes such a requirement, the issuer may not waive the          under the standby to effect payment.
requirement and is not responsible for the applicant’s withholding
of the document or signature.                                              4.14    Name of acquired or merged issuer or confirmer
                                                                              If the issuer or confirmer is reorganized, merged, or changes its
4.11 Non-documentary terms or conditions                                   name, any required reference by name to the issuer or confirmer
                                                                           in the documents presented may be to it or its successor.
   (a) A standby term or condition which is non-documentary
must be disregarded whether or not it affects the issuer’s obliga-         4.15 Original, copy, and multiple documents
tion to treat a presentation as complying or to treat the standby as
issued, amended, or terminated.                                              (a)    A presented document must be an original.
   (b) Terms or conditions are non-documentary if the standby                (b) Presentation of an electronic record, where an electronic
does not require presentation of a document in which they are to           presentation is permitted or required, is deemed to be an “origi-
be evidenced and if their fulfillment cannot be determined by the          nal”.
issuer from the issuer’s own records or within the issuer’s normal            (c) i(i) A presented document is deemed to be an original
operations.                                                                               unless it appears on its face to have been repro-
  (c) Determinations from the issuer’s own records or within                              duced from an original.
the issuer’s normal operations include determinations of:                          (ii) A document which appears to have been repro-
        ii(i) when, where, and how documents are presented or                             duced from an original is deemed to be an original
               otherwise delivered to the issuer;                                         if the signature or authentication appears to be
        i(ii) when, where, and how communications affecting                               original.
               the standby are sent or received by the issuer, ben-           (d) A standby that requires presentation of a “copy” permits
               eficiary, or any nominated person;                          presentation of either an original or copy unless the standby states
        (iii) amounts transferred into or out of accounts with the         that only a copy be presented or otherwise addresses the disposi-
               issuer; and                                                 tion of all originals.
        (iv) amounts determinable from a published index (e.g.              (e) If multiples of the same document are requested, only one
               if a standby provides for determining amounts of            must be an original unless:
               interest accruing according to published interest                  i(i) “duplicate originals” or “multiple originals” are re-
               rates).                                                                   quested in which case all must be originals; or
   (d) An issuer need not re-compute a beneficiary’s computa-                     (ii) “two copies”, “two-fold”, or the like are requested
tions under a formula stated or referenced in a standby except to                        in which case either originals or copies may be
the extent that the standby so provides.                                                 presented.

4.12 Formality of statements in documents                                                       Standby document types
  (a) A required statement need not be accompanied by a so-
lemnity, officialization, or any other formality.                          4.16 Demand for payment
   (b) If a standby provides for the addition of a formality to a            (a) A demand for payment need not be separate from the
required statement by the person making it without specifying              beneficiary’s statement or other required document.
form or content, the statement complies if it indicates that it was          (b)    If a separate demand is required, it must contain:
declared, averred, warranted, attested, sworn under oath, affirmed,
certified, or the like.                                                             ii(i) a demand for payment from the beneficiary di-
                                                                                           rected to the issuer or nominated person;
   (c) If a standby provides for a statement to be witnessed by                     i(ii) a date indicating when the demand was issued;
another person without specifying form or content, the witnessed
statement complies if it appears to contain a signature of a person                 (iii) the amount demanded; and
other than the beneficiary with an indication that the person is                    (iv) the beneficiary’s signature.
acting as a witness.                                                          (c) A demand may be in the form of a draft or other instruc-
   (d) If a standby provides for a statement to be counter-signed,         tion, order, or request to pay. If a standby requires presentation of
legalized, visaed, or the like by a person other than the beneficiary      a “draft” or “bill of exchange”, that draft or bill of exchange need
acting in a governmental, judicial, corporate, or other representa-        not be in negotiable form unless the standby so states.
tive capacity without specifying form or content, the statement
complies if it contains the signature of a person other than the           4.17 Statement of default or other drawing event
beneficiary and includes an indication of that person’s representa-
tive capacity and the organization on whose behalf the person has               If a standby requires a statement, certificate, or other recital
acted.                                                                     of a default or other drawing event and does not specify content,
                                                                           the document complies if it contains:
           Case 1:20-cv-08157-GBD Document 24-9 Filed 12/23/20 Page 13 of 16

590                       Yearbook of the United Nations Commission on International Trade Law, 2000, vol. XXXI


  (a) a representation to the effect that payment is due because           RULE 5:       NOTICE, PRECLUSION, AND DISPOSITION
a drawing event described in the standby has occurred;                                         OF DOCUMENTS
  (b)   a date indicating when it was issued; and
                                                                         5.01 Timely notice of dishonour
  (c)   the beneficiary’s signature.
                                                                            (a) Notice of dishonour must be given within a time after
                                                                         presentation of documents which is not unreasonable.
4.18 Negotiable documents                                                        ii(i) Notice given within three business days is deemed
   If a standby requires presentation of a document that is transfer-                   to be not unreasonable and beyond seven business
able by endorsement and delivery without stating whether, how, or                       days is deemed to be unreasonable.
to whom endorsement must be made, then the document may be                       i(ii) Whether the time within which notice is given is
presented without endorsement, or, if endorsed, the endorsement                         unreasonable does not depend upon an imminent
may be in blank and, in any event, the document may be issued                           deadline for presentation.
or negotiated with or without recourse.                                          (iii) The time for calculating when notice of dishonour
                                                                                        must be given begins on the business day following
                                                                                        the business day of presentation.
4.19 Legal or judicial documents                                         (iv)    Unless a standby otherwise expressly states a shortened
                                                                         time within which notice of dishonour must be given, the issuer
  If a standby requires presentation of a government-issued docu-        has No obligation to accelerate its examination of a presentation.
ment, a court order, an arbitration award, or the like, a document
or a copy is deemed to comply if it appears to be:                         (b)   ii(i)   The means by which a notice of dishonour is to be
  ii(i) issued by a government agency, court, tribunal, or the                           given is by telecommunication, if available, and, if
          like;                                                                          not, by another available means which allows for
  i(ii) suitably titled or named;                                                        prompt notice.
  (iii) signed;                                                                  i(ii)   If notice of dishonour is received within the time
  (iv) dated; and                                                                        permitted for giving the notice, then it is deemed to
                                                                                         have been given by prompt means.
  i(v) originally certified or authenticated by an official of a
          government agency, court, tribunal, or the like.                 (c) Notice of dishonour must be given to the person from
                                                                         whom the documents were received (whether the beneficiary,
                                                                         nominated person, or person other than a delivery person) except
4.20 Other documents                                                     as otherwise requested by the presenter.

  (a) If a standby requires a document other than one whose
content is specified in these Rules without specifying the issuer,       5.02 Statement of grounds for dishonour
data content, or wording, a document complies if it appears to be
appropriately titled or to serve the function of that type of docu-         A notice of dishonour shall state all discrepancies upon which
ment under standard standby practice.                                    dishonour is based.
   (b) A document presented under a standby is to be examined
in the context of standby practice under these Rules even if the
document is of a type (such as a commercial invoice, transport           5.03 Failure to give timely notice of dishonour
documents, insurance documents or the like) for which the Uni-
form Customs and Practice for Documentary Credits contains                  (a) Failure to give notice of a discrepancy in a notice of dis-
detailed rules.                                                          honour within the time and by the means specified in the standby
                                                                         or these rules precludes assertion of that discrepancy in any docu-
                                                                         ment containing the discrepancy that is retained or re-presented,
4.21 Request to issue separate undertaking                               but does not preclude assertion of that discrepancy in any different
                                                                         presentation under the same or a separate standby.
   If a standby requests that the beneficiary of the standby issue its     (b) Failure to give notice of dishonour or acceptance or ac-
own separate undertaking to another (whether or not the standby          knowledgement that a deferred payment undertaking has been in-
recites the text of that undertaking):                                   curred obligates the issuer to pay at maturity.
   (a) the beneficiary receives no rights other than its rights to
draw under the standby even if the issuer pays a fee to the ben-
eficiary for issuing the separate undertaking;                           5.04 Notice of expiry
  (b) neither the separate undertaking nor any documents pre-
sented under it need be presented to the issuer;                           Failure to give notice that a presentation was made after the
                                                                         expiration date does not preclude dishonour for that reason.
  and
  (c) if originals or copies of the separate undertaking or docu-
ments presented under it are received by the issuer although not         5.05 Issuer request for applicant waiver without request
required to be presented as a condition to honour of the standby:             by presenter
        i(i) the issuer need not examine, and, in any event,
               shall disregard their compliance or consistency              If the issuer decides that a presentation does not comply and if
               with the standby, with the beneficiary’s demand           the presenter does not otherwise instruct, the issuer may, in its sole
               under the standby, or with the beneficiary’s sepa-        discretion, request the applicant to waive non-compliance or oth-
               rate undertaking; and                                     erwise to authorize honour within the time available for giving
        (ii) the issuer may without responsibility return them to        notice of dishonour but without extending it. Obtaining the appli-
               the presenter or forward them to the applicant with       cant’s waiver does not obligate the issuer to waive non-compli-
               the presentation.                                         ance.
           Case 1:20-cv-08157-GBD Document 24-9 Filed 12/23/20 Page 14 of 16

                                              Part Two.    Studies and reports on specific subjects                                         591


5.06 Issuer request for applicant waiver upon request                                RULE 6: TRANSFER, ASSIGNMENT, AND
     of presenter                                                                      TRANSFER BY OPERATION OF LAW
   If, after receipt of notice of dishonour, a presenter requests that                         Transfer of drawing rights
the presented documents be forwarded to the issuer or that the
issuer seek the applicant’s waiver:                                         6.01 Request to transfer drawing rights
 (a) no person is obligated to forward the discrepant docu-
ments or seek the applicant’s waiver;                                         Where a beneficiary requests that an issuer or nominated person
                                                                            honour a drawing from another person as if that person were the
  (b) the presentation to the issuer remains subject to these               beneficiary, these Rules on transfer of drawing rights (“transfer”)
Rules unless departure from them is expressly consented to by the           apply.
presenter; and
  (c)   if the documents are forwarded or if a waiver is sought:            6.02 When drawing rights are transferable
        ii(i) the presenter is precluded from objecting to the dis-           (a)   A standby is not transferable unless it so states.
               crepancies notified to it by the issuer;
        i(ii) the issuer is not relieved from examining the                   (b) A standby that states that it is transferable without further
               presentation under these Rules;                              provision means that drawing rights:
        (iii) the issuer is not obligated to waive the discrepancy                  ii(i) may be transferred in their entirety more than once;
               even if the applicant waives it; and                                 i(ii) may not be partially transferred; and
        (iv) the issuer must hold the documents until it receives                   (iii) may not be transferred unless the issuer (including
               a response from the applicant or is requested by the                       the confirmer) or another person specifically nomi-
               presenter to return the documents, and if the issuer                       nated in the standby agrees to and effects the trans-
               receives no such response or request within ten                            fer requested by the beneficiary.
               business days of its notice of dishonour, it may
               return the documents to the presenter.                       6.03 Conditions to transfer
                                                                              An issuer of a transferable standby or a nominated person need
                                                                            not effect a transfer unless:
5.07 Disposition of documents
                                                                               (a) it is satisfied as to the existence and authenticity of the
   Dishonoured documents must be returned, held, or disposed of             original standby; and
as reasonably instructed by the presenter. Failure to give notice of          (b)   the beneficiary submits or fulfils:
the disposition of documents in the notice of dishonour does not
preclude the issuer from asserting any defense otherwise available                  ii(i) a request in a form acceptable to the issuer or
to it against honour.                                                                     nominated person including the effective date of
                                                                                          the transfer and the name and address of the trans-
                                                                                          feree;
5.08 Cover instructions/transmittal letter                                          i(ii) the original standby;
                                                                                    (iii) verification of the signature of the person signing
   (a) Instructions accompanying a presentation made under a                              for the beneficiary;
standby may be relied on to the extent that they are not contrary                   (iv) verification of the authority of the person signing
to the terms or conditions of the standby, the demand, or these                           for the beneficiary;
Rules.
                                                                                    i(v) payment of the transfer fee; and
  (b) Representations made by a nominated person accompany-                         (vi) any other reasonable requirements.
ing a presentation may be relied upon to the extent that they are
not contrary to the terms or conditions of a standby or these Rules.        6.04 Effect of transfer on required documents
  (c) Notwithstanding receipt of instructions, an issuer or nomi-
nated person may pay, give notice, return the documents, or oth-               Where there has been a transfer of drawing rights in their en-
erwise deal directly with the presenter.                                    tirety:
   (d) A statement in the cover letter that the documents are                  (a) a draft or demand must be signed by the transferee bene-
discrepant does not relieve the issuer from examining the presen-           ficiary; and
tation for compliance.                                                        (b) the name of the transferee beneficiary may be used in
                                                                            place of the name of the transferor beneficiary in any other re-
                                                                            quired document.
5.09 Applicant notice of objection
                                                                            6.05 Reimbursement for payment based on a transfer
  (a) An applicant must timely object to an issuer’s honour of
a noncomplying presentation by giving timely notice by prompt                  An issuer or nominated person paying under a transfer pursuant
means.                                                                      to Rule 6.03(a), (b)(i), and (b)(ii) is entitled to reimbursement as
  (b) An applicant acts timely if it objects to discrepancies by            if it had made payment to the beneficiary.
sending a notice to the issuer stating the discrepancies on which
                                                                                      Acknowledgement of assignment of proceeds
the objection is based within a time after the applicant’s receipt of
the documents which is not unreasonable.
                                                                            6.06 Assignment of proceeds
   (c) Failure to give a timely notice of objection by prompt
means precludes assertion by the applicant against the issuer of              Where an issuer or nominated person is asked to acknowledge
any discrepancy or other matter apparent on the face of the docu-           a beneficiary’s request to pay an assignee all or part of any
ments received by the applicant, but does not preclude assertion of         proceeds of the beneficiary’s drawing under the standby, these
that objection to any different presentation under the same or a            Rules on acknowledgement of an assignment of proceeds apply
different standby.                                                          except where applicable law otherwise requires.
           Case 1:20-cv-08157-GBD Document 24-9 Filed 12/23/20 Page 15 of 16

592                      Yearbook of the United Nations Commission on International Trade Law, 2000, vol. XXXI


6.07 Request for acknowledgement                                                        Transfer by operation of law
  (a) Unless applicable law otherwise requires, an issuer or          6.11 Transferee by operation of law
nominated person
       i(i) is not obligated to give effect to an assignment of          Where an heir, personal representative, liquidator, trustee, re-
             proceeds which it has not acknowledged; and              ceiver, successor corporation, or similar person who claims to be
       (ii) is not obligated to acknowledge the assignment.           designated by law to succeed to the interests of a beneficiary
                                                                      presents documents in its own name as if it were the authorized
  (b)   If an assignment is acknowledged:                             transferee of the beneficiary, these Rules on transfer by operation
        i(i) the acknowledgement confers no rights with re-           of law apply.
               spect to the standby to the assignee who is only
               entitled to the proceeds assigned, if any, and whose   6.12 Additional document in event of drawing in
               rights may be affected by amendment or cancella-            successor’s name
               tion; and
        (ii) the rights of the assignee are subject to:                  A claimed successor may be treated as if it were an authorized
               (a) the existence of any net proceeds payable to       transferee of a beneficiary’s drawing rights in their entirety if it
               the beneficiary by the person making the ac-           presents an additional document or documents which appear to be
               knowledgement;                                         issued by a public official or representative (including a judicial
               (b) rights of nominated persons and transferee         officer) and indicate:
               beneficiaries;                                           (a) that the claimed successor is the survivor of a merger,
               (c) rights of other acknowledged assignees; and        consolidation, or similar action of a corporation, limited liability
               (d) any other rights or interests that may have pri-   company, or other similar organization;
               ority under applicable law.                               (b) that the claimed successor is authorized or appointed to
                                                                      act on behalf of the named beneficiary or its estate because of an
6.08 Conditions to acknowledgement of assignment of proceeds          insolvency proceeding;
 An issuer or nominated person may condition its acknowledge-           (c) that the claimed successor is authorized or appointed to
ment on receipt of:                                                   act on behalf of the named beneficiary because of death or inca-
                                                                      pacity; or
  (a)   the original standby for examination or notation;
                                                                         (d) that the name of the named beneficiary has been changed
  (b) verification of the signature of the person signing for the     to that of the claimed successor.
beneficiary;
  (c) verification of the authority of the person signing for the     6.13 Suspension of obligations upon presentation by successor
beneficiary;
                                                                         An issuer or nominated person which receives a presentation
   (d) an irrevocable request signed by the beneficiary for
                                                                      from a claimed successor which complies in all respects except for
acknowledgement of the assignment that includes statements,
                                                                      the name of the beneficiary:
covenants, indemnities, and other provisions which may be con-
tained in the issuer’s or nominated person’s required form request-
                                                                         (a) may request in a manner satisfactory as to form and sub-
ing acknowledgement of assignment, such as:
                                                                      stance:
         ii(i) the identity of the affected drawings if the standby
                                                                              ii(i) a legal opinion;
                permits multiple drawings;
                                                                              i(ii) an additional document referred to in Rule 6.12
         i(ii) the full name, legal form, location, and mailing ad-
                                                                                    (Additional document in event of drawing in suc-
                dress of the beneficiary and the assignee;
                                                                                    cessor’s name) from a public official;
         (iii) details of any request affecting the method of pay-
                                                                              (iii) statements, covenants, and indemnities regarding
                ment or delivery of the standby proceeds;
                                                                                    the status of the claimed successor as successor by
         (iv) limitation on partial assignments and prohibition of                  operation of law;
                successive assignments;
                                                                              (iv) payment of fees reasonably related to these
         i(v) statements regarding the legality and relative prior-                 determinations; and
                ity of the assignment; or
                                                                              i(v) anything which may be required for a transfer un-
         (vi) right of recovery by the issuer or nominated person                   der Rule 6.03 (Conditions to transfer) or an ac-
                of any proceeds received by the assignee that are                   knowledgement of assignment of proceeds under
                recoverable from the beneficiary;                                   Rule 6.08 (Conditions to acknowledgement of as-
  (e)   payment of a fee for the acknowledgement; and                               signment of proceeds);
  (f)   fulfilment of other reasonable requirements.                  but such documentation shall not constitute a required document
                                                                      for purposes of expiry of the standby.
6.09 Conflicting claims to proceeds                                      (b) Until the issuer or nominated person receives the re-
   If there are conflicting claims to proceeds, then payment to an    quested documentation, its obligation to honour or give notice of
acknowledged assignee may be suspended pending resolution of          dishonour is suspended, but any deadline for presentation of re-
the conflict.                                                         quired documents is not thereby extended.

6.10 Reimbursement for payment based on an assignment                 6.14 Reimbursement for payment based on a transfer by
                                                                           operation of law
  An issuer or nominated person paying under an acknowledged
assignment pursuant to Rule 6.08(a) and (b) is entitled to reim-         An issuer or nominated person paying under a transfer by op-
bursement as if it had made payment to the beneficiary. If the        eration of law pursuant to Rule 6.12 (Additional document in
beneficiary is a bank, the acknowledgement may be based solely        event of drawing in successor’s name) is entitled to reimbursement
upon an authenticated communication.                                  as if it had made payment to the beneficiary.
           Case 1:20-cv-08157-GBD Document 24-9 Filed 12/23/20 Page 16 of 16

                                              Part Two.   Studies and reports on specific subjects                                              593


                  RULE 7:       CANCELLATION                                               advise, honour, negotiate, transfer, or to issue a
                                                                                           separate undertaking, and they are unrecovered and
7.01 When an irrevocable standby is cancelled or terminated                                unrecoverable from the beneficiary or other pre-
                                                                                           senter because no demand is made under the
  A beneficiary’s rights under a standby may not be cancelled                              standby.
without its consent. Consent may be evidenced in writing or by an
action such as return of the original standby in a manner which            8.03 Refund of reimbursement
implies that the beneficiary consents to cancellation. A benefici-
ary’s consent to cancellation is irrevocable when communicated to               A nominated person that obtains reimbursement before the
the issuer.                                                                issuer timely dishonours the presentation must refund the reim-
                                                                           bursement with interest if the issuer dishonours. The refund does
7.02 Issuer’s discretion regarding a decision to cancel                    not preclude the nominated person’s wrongful dishonour claims.
   Before acceding to a beneficiary’s authorization to cancel and          8.04 Bank-to-bank reimbursement
treating the standby as cancelled for all purposes, an issuer may
require in a manner satisfactory as to form and substance:                     Any instruction or authorization to obtain reimbursement
                                                                           from another bank is subject to the International Chamber of
  (a)   the original standby;
                                                                           Commerce standard rules for bank-to-bank reimbursements.
  (b) verification of the signature of the person signing for the
beneficiary;
                                                                                                     RULE 9:     TIMING
  (c) verification of the authorization of the person signing for
the beneficiary;                                                           9.01 Duration of standby
  (d)   a legal opinion;
                                                                                A standby must:
  (e) an irrevocable authority signed by the beneficiary for can-
                                                                             (a)    contain an expiry date; or
cellation that includes statements, covenants, indemnities, and
similar provisions contained in a required form;                              (b) permit the issuer to terminate the standby upon reasonable
                                                                           prior notice or payment.
  (f) satisfaction that the obligation of any confirmer has been
cancelled;
                                                                           9.02 Effect of expiration on nominated person
  (g) satisfaction that there has not been a transfer or payment
by any nominated person; and                                                     The rights of a nominated person that acts within the scope
                                                                           of its nomination are not affected by the subsequent expiry of the
  (h)   any other reasonable measure.                                      standby.

                                                                           9.03 Calculation of time
        RULE 8:     REIMBURSEMENT OBLIGATIONS
                                                                              (a) A period of time within which an action must be taken
8.01 Right to reimbursement                                                under these Rules begins to run on the first business day following
                                                                           the business day when the action could have been undertaken at
   (a) Where payment is made against a complying presentation              the place where the action should have been undertaken.
in accordance with these Rules, reimbursement must be made by:
                                                                              (b) An extension period starts on the calendar day following
        i(i) an applicant to an issuer requested to issue a
                                                                           the stated expiry date even if either day falls on a day when the
              standby; and
                                                                           issuer is closed.
        (ii) an issuer to a person nominated to honour or oth-
              erwise give value.                                           9.04 Time of day of expiration
  (b) An applicant must indemnify the issuer against all claims,
                                                                                If no time of day is stated for expiration, it occurs at the close
obligations, and responsibilities (including attorney’s fees) arising
                                                                           of business at the place of presentation.
out of:
         ii(i) the imposition of law or practice other than that           9.05 Retention of standby
               chosen in the standby or applicable at the place of
               issuance;                                                       Retention of the original standby does not preserve any rights
         i(ii) the fraud, forgery, or illegal action of others; or         under the standby after the right to demand payment ceases.
         (iii) the issuer’s performance of the obligations of a con-
               firmer that wrongfully dishonours a confirmation.                    RULE 10:      SYNDICATION/PARTICIPATION
   (c) This Rule supplements any applicable agreement, course
of dealing, practice, custom or usage providing for reimbursement          10.01   Syndication
or indemnification on lesser or other grounds.                                  If a standby with more than one issuer does not state to whom
                                                                           presentation may be made, presentation may be made to any issuer
8.02 Charges for fees and costs                                            with binding effect on all issuers.
   (a) An applicant must pay the issuer’s charges and reimburse
the issuer for any charges that the issuer is obligated to pay to          10.02 Participation
persons nominated with the applicant’s consent to advise, confirm,            (a) Unless otherwise agreed between an applicant and an
honour, negotiate, transfer, or to issue a separate undertaking.           issuer, the issuer may sell participations in the issuer’s rights against
  (b)   An issuer is obligated to pay the charges of other persons:        the applicant and any presenter and may disclose relevant applicant
        i(i) if they are payable in accordance with the terms of           information in confidence to potential participants.
              the standby; or                                                 (b) An issuer’s sale of participations does not affect the ob-
        (ii) if they are the reasonable and customary fees and             ligations of the issuer under the standby or create any rights or
              expenses of a person requested by the issuer to              obligations between the beneficiary and any participant.
